Citation Nr: 0527653	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-37 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder, to include arthritis.

2.  Entitlement to service connection for a left knee 
disorder, to include arthritis.

3.  Entitlement to service connection for fractured toes of 
the right foot.

4.  Entitlement to service connection for fractured toes of 
the left foot.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1960 to March 
1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in 
Philadelphia, Pennsylvania, which denied service connection 
for a right foot disorder, to include arthritis; a left knee 
disorder, to include arthritis; fractured toes of the right 
foot; and fractured toes of the left foot.



FINDINGS OF FACT

1.  A right foot disorder, to include arthritis, is not a 
disorder of service origin or attributable to any incident 
therein.  

3.  A left knee disorder, to include arthritis, is not a 
disorder of service origin or attributable to any incident 
therein.  

4.  Fractured toes of the right foot, are not a disorder of 
service origin or attributable to any incident therein.  

5.  Fractured toes of the left foot, are not a disorder of 
service origin or attributable to any incident therein.  


CONCLUSION OF LAW

1.  A right foot disorder, to include arthritis, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  A left knee disorder, to include arthritis, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

3.  Fractured toes of the right foot, were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

4.  Fractured toes of the left foot, were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO has satisfied the notification requirements of the 
VCAA.  The November 2003 statement of the case, the May 2005 
supplemental statement of the case and September 2001 and 
November 2001 letters from the RO, gave the veteran notice of 
the evidence necessary to substantiate his claims on appeal.  

The evidence development letters dated in September 2001 and 
November 2001, also advised the veteran of what evidence he 
was responsible for providing and what evidence VA would 
undertake to obtain.  The veteran was not explicitly told to 
submit all evidence in his possession.  The statement of the 
case, however contained the provisions of 38 C.F.R. 
§ 3.159(b), noting that a veteran would be advised to submit 
relevant evidence in the veteran's possession.  The veteran 
demonstrated his understanding of the need to submit relevant 
evidence in his possession by actually submitting such 
evidence.  For instance, he submitted a podiatrist's 
statement with his substantive appeal.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran in this case was not prejudiced by the delayed 
notice.  He did not report or submit additional information 
or evidence after the last VCAA notice.  If he had submitted 
additional evidence substantiating his claim, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case, the veteran has reported an injury in service 
and current disability.  There is not, however, competent 
evidence of toe fractures at any time during or since 
service.  There is also no evidence of a link between the 
claimed left knee and right foot disabilities and an in-
service injury.  A veteran's report of a continuity of 
symptomatology can serve as competent evidence of a link 
between an in-service injury and current disability, and 
thereby, trigger VA's duty to provide an examination.  The 
veteran has at times reported foot pain continuously since 
service.  At other times, including in his most recent 
statement, he has reported that the symptomatology only began 
after service.  Because he has not reported a consistent 
history, his statements do not trigger the duty to provide an 
examination.  

The veteran has never reported a continuity of symptomatology 
with regard to disability of the knees, and there is no other 
evidence of a link between current disability and a disease 
or injury in service.  Thus an examination is not required 
for this claim.

Factual Background

Service medical records are negative for treatment, 
complaints or diagnosis of a right foot disorder, left knee 
disorder or bilateral toe disorder.  In a report of medical 
history completed for separation from service, the veteran 
reported that he was in "excellent" health except for acne.  
He reported no history of injury to the feet or knees.

Private outpatient treatment records dated from September 
1993 to August 2001, reflect treatment for a variety of 
disorders.  In a September 1993 treatment record, the veteran 
complained of pain in his two right toes.  He noted a history 
of hammertoes surgery over two years ago.  The diagnosis was 
postoperative pain in the two right toes.  The remaining 
private medical records show treatment for bilateral ingrown 
toenails and metatarsalgia.  

In January 1994, S.D.W., DPM, provided a summary of the 
veteran's medical history.  He noted that the veteran was 
seen numerous times between 1991 and 1993 due to ingrown 
toenails.  In August 1993, the veteran presented with 
complaints of pain in his right second and fourth toes and 
left second toe.  The podiatrist. determined that the veteran 
suffered from hammertoes and a private X-ray study revealed 
exostosis on the dorsal surface of the head of the proximal 
phalanx of the right fourth toe and a hammertoe of the second 
toe bilaterally.  The veteran subsequently underwent 
corrective surgery and Dr. W. reported that during the 
veteran's final visit following surgery, no complaints or 
symptoms were noted in any of the surgical areas.  

An August 1994 private medical bill reflected diagnoses of 
metatarsalgia lesion of plantar nerve; Morton's; 
metatarsalgia/neuralgia/neuroma; and metatarsalgia lesion of 
plantar nerve.

In a December 1995 statement from D.C.R., DPM, which was 
addressed to the veteran, the podiatrist explained that 
biomechanic orthotic devices were being used as an 
alternative to corrective foot surgery.  Dr. R. noted 
diagnoses of heel spur syndrome and chronic plantar 
fasciitis.    

Private prescription forms dated in March 2000 and September 
2000 revealed prescriptions which were written for a knee 
brace due to degenerative joint disease of the left knee.   

Between October 2000 and August 2005 the veteran submitted 
numerous statements.  He essentially argued that he fractured 
his toes while in service but the service medical staff 
misdiagnosed the injury and "withheld the seriousness" of 
the injury.  He further reported that he suffered from a 
severe foot injury in August 1963 but it was misdiagnosed as 
an ankle sprain.  

Analysis

Service connection will be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran has contended that his disabilities began with a 
fracture in service.  As a layperson he is not competent to 
diagnose a fracture or say that he was incorrectly diagnosed.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He is 
competent to report his injuries, and thus there is arguably 
competent evidence of in-service injuries.  

The post-service evidence shows treatment for left knee 
arthritis, an exostosis and hammer toes, and ingrown 
toenails.  These treatment records provide competent evidence 
of current left knee and right foot disabilities.  

The missing element is competent evidence linking the current 
disabilities to the claimed injuries in service.  With regard 
to the right foot, the veteran's most recent statement is to 
the effect that he was unaware of a right foot injury in 
service, and never had pain until the age of 50 (which would 
have been in approximately 1990).  In an earlier statement 
the veteran reported chronic foot pain ever since the in-
service injury, but this was in contrast to earlier 
statements that he experienced foot pain only after service.  

His report of a continuity of foot pain is also contradicted 
by Dr. W's report that while the veteran began receiving 
treatment in 1991, he was seen only for ingrown toenails, and 
did not report pain in his toes until 1993.

The long period of time after service when no right foot or 
left knee disability was apparent, the podiatrists comments, 
and the contradictions in the veteran's statements, weigh the 
evidence against a finding that there is a link between 
current right foot or left knee disabilities and service.  

There is no medical evidence of toe fractures during service 
or since.  The veteran has diagnosed himself as having had 
toe fractures in service, and has also diagnosed residuals of 
the fractures after service.  Because he is a layperson, his 
diagnoses do not constitute competent evidence of current 
residuals of toe fractures.  

The preponderance of the evidence is against the claims.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right foot disorder, 
to include arthritis, is denied.

Entitlement to service connection for a left knee disorder, 
to include arthritis, is denied.

Entitlement to service connection for fractured toes of the 
right foot is denied.

Entitlement to service connection for fractured toes of the 
left foot is denied.


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


